DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US Publication No. 2014/0037372).
Regarding claim 1, Chang discloses an electronic device, comprising: a first housing (80), provided with a fastening slot (slot adjacent 81) (see Figures 4b, 5b, 6b, and 8b); a second housing (Figure 2, 10), provided with an accommodation slot (14); and a snap release module (comprised of 13 and 20), accommodated in the accommodation slot (14), the snap release module (comprised of 13 and 20) comprising: 
a slide member (20), reciprocating in a first axial direction (X direction) to be located at a snap position (Paragraph [0037], “locked position”, including positions between locked and unlocked positions shown in Figure 4a) or a release position (Paragraph [0037], “unlocked position”) (Paragraph [0037], 20 moving in X direction between locked and unlocked position); 
an elastic component (30), abutting between the second housing (Figure 2, 11 of 10) and the slide member (20), to provide an elastic force in the first axial direction (X direction; Paragraph [0039], 30 providing restoring force for 20 to move relative to 10); 
a hook (hook of 21), disposed on the slide member (20), wherein an arrangement position of the hook (hook of 21) corresponds to the position of the fastening slot (slot adjacent 81) of the first housing (80) (see Figures 4b, 5b, 6b, and 8b); and a stop member (40), disposed on a movement path of the slide member (20), protruding from the accommodation slot (14; see Figure 4b), and reciprocable in a second axial direction (Y direction) perpendicular to the first axial direction (X direction) (Paragraph [0041], 41 of 40 moving in second axial direction Y), wherein when the first housing (80) is assembled to the second housing (10) along the second axial direction (Y direction) (see Figures 4b, 5b, 6b, and 8b), the slide member (20) is located at the snap position (“locked position”) for the hook (hook of 21) to be buckled in the fastening slot (slot adjacent 81), and the first housing (80) presses the stop member (40) so that the stop member (40) abuts against the slide member (20) (Figure 5a, 412 of 40 abutting against 222 of 20); 
when the slide member (20) slides from the snap position (“locked position”, including positions between locked and unlocked positions) to the release position (“unlocked position”) to cause the hook (hook of 21) to detach from the fastening slot (slot adjacent 81), the stop member (40) stops the slide member (20) at the release position (“unlocked position”) (Figures 4a, 5a, and 6a, 411 of 40 preventing 20 from through engagement with left side of slot 221 of 20), and the slide member (20) pushes the elastic component (30) to the second housing (10) to generate the elastic force (“restoring force”); and 
when the first housing (80) is detached from the second housing (10) along the second axial direction (Y direction), the stop member (40) moves away from the slide member (20) along the second axial direction (Y direction), and the slide member (20) slides from the release position (“unlocked position”) to the snap position (“locked position”, including positions between locked and unlocked positions; see Figure 4a, where 441 of 40 is urged to the right side of 221) by the elastic force (“restoring force”) (see Paragraphs [0045] and [0047]).
Regarding claim 4, Chang discloses the electronic device according to claim 1, and further discloses wherein the snap release module (comprised of 13 and 20) further comprises a limiting member (132), the slide member (20) comprises a limiting part (shaft of 21) disposed in the first axial direction (X direction), and the limiting member (132) passes through the limiting part (shaft 21), to restrict the slide member (20) to move along the first axial direction (X direction).
Regarding claim 5, Chang discloses the electronic device according to claim 1, wherein the snap release module (comprised of 13 and 20) further comprises a first operating member (60), the first operating member (60) is disposed on the slide member (20) and is exposed from the surface of the second housing (11 of 10) (see Figure 2).
Regarding claim 9, Chang discloses an electronic device, comprising: a housing (10), comprising an accommodation slot (14); and a snap release module (comprised of 13 and 20), accommodated in the accommodation slot (14), the snap release module (comprised of 13 and 20) comprising: a slide member (20), reciprocating in a first axial direction (X direction) to be locked position”, including positions between locked and unlocked positions) or a release position (“unlocked position”); an elastic component (30), abutting between the housing (10) and the slide member (20), to provide an elastic force (“restoring force”) when the slide member (20) is located at the release position (“unlocked position”), so that the slide member (20) is reset to the snap position (“locked position”, including positions between locked and unlocked positions); a hook (hook of 21), disposed on the slide member (20); and a stop member (40), disposed on a movement path (X direction) of the slide member (20), protruding from the accommodation slot (14), and reciprocable in a second axial direction (Y direction) perpendicular to the first axial direction (X direction), to be suitable for stopping the slide member (20) in the snap position (“locked position”, including positions between locked and unlocked positions) or the release position (“unlocked position”) (see Figures 4a, 5a, and 6a).
Regarding claim 11, Chang discloses an electronic device according to claim 9, and further discloses wherein the snap release module (comprised of 13 and 20) further comprises a limiting member (321), the slide member (20) comprises a limiting part (shaft of 21) disposed in the first axial direction (X direction), and the limiting member (321) passes through the limiting part (shaft of 21), to restrict the slide member (20) to move along the first axial direction (X direction).
Regarding claim 12, Chang discloses the electronic device according to claim 9, and further discloses wherein the snap release module (comprised of 13 and 20) further comprises a first operating member (60), the first operating member (60) is disposed on the slide member (20) and is exposed from the surface of the housing (11 of 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Publication No. 2014/0037372)
Regarding claim 2, Chang disclose the electronic device according to claim 1, and further discloses wherein the slide member comprises a positioning slot (221) and a guide slot (222), the stop member (40) comprises a reciprocable positioning column (41), and when the first housing (80) is assembled to the second housing (10) and the slide member (20) moves from the snap position (“locked position”, including positions between locked and unlocked positions) to the release position (“unlocked position”), the guide slot (222) moves relative to the positioning column (41) until the positioning slot (221) moves above the positioning column (41), so that the positioning column (41) abuts against the positioning slot (abut against the left edge of 221) (see Figure 5a).
Chang discloses wherein the guide slot (222) moves relative to the positioning column (41) until the positioning slot (221) moves above the positioning column (41), instead of below the positioning column (41). However, one of ordinary skill in the art would have recognized that a positioning slot oriented below a positioning column as in the claimed invention would perform the same operation as a positioning slot oriented above a positioning column as in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claim 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Publication No. 2014/0037372) in view of Yang (US Patent No. 10,185,360).
Regarding claim 6, Chang discloses the electronic device according to claim 5, but does not disclose wherein the snap release module further comprises a second operating member, the second operating member is assembled between the first operating member and the second housing, the second operating member moves between an operable position and an anti-mistouch position, and when the second operating member is located at the anti-mistouch position, the second operating member abuts against the second housing and stops the first operating member.
However, Yang teaches wherein the snap release module (110) comprises a second operating member (1171), the second operating member (1171) is assembled between a first operating member (117) and a second housing (100), the second operating member (1171) moves between an operable position (“releasing position”) and an anti-mistouch position (“locking position”) (see Figures 6-8), and when the second operating member (1171) is located at the anti-mistouch position (“locking position”), the second operating member (1117) abuts against the second housing (100) and stops the first operating member (117) (see Column 7, lines 42-67; Column 8, lines 1-27).

Regarding claim 7, Chang in view of Yang teaches the electronic device according to claim 6, and further teaches (in Yang) wherein the second operating member (1171) comprises an operating part (1171a), the first operating member (117) is provided with a through groove (Figures 6-8, channel in 117 allowing 1171 to travel in Y direction), and the operating part (1171a) correspondingly passes through and slides in the through groove (channel in 117 allowing 1171 to travel in Y direction).
Regarding claim 8, Chen in view of Yang teaches the electronic device according to claim 6, and further teaches (in Yang) wherein the second operating member (1171) further comprises a protruding part (1171b) protruding toward the accommodation slot (slot in 102), the second housing (103 of 100) is provided with a first opening groove (channel located below limiting structures, see figure below and Figures 6-8) and second opening groove (1031), the first opening groove (channel below limiting structures, see figure below and Figures 6-8) extends along the first axial direction (X direction), the second opening groove (1031) extends along the second axial direction (Y direction between limiting structures; see Figures 6-8), the protruding part (1171b) passes through and slides in the first opening groove (channel below limiting structures, see figure below and Figures 6 and 8) or the second opening groove (1031; see Figure 7), when the second operating member (1171) is located at the operable position see Figures 6 and 8), the second operating member (1171) slides in the first opening groove (channel located below limiting structures; see Figures 6 and 8), and when the second operating member (1171) is located at the anti-mistouch position (see Figure 7), the second operating member (1171) 
    PNG
    media_image1.png
    572
    710
    media_image1.png
    Greyscale
slides to the second opening groove (1131; see Figure 7).
Regarding claim 13, Chang discloses the electronic device according to claim 12, but does not disclose wherein the snap release module further comprises a second operating member, the second operating member is assembled between the first operating member and the housing, the second operating member moves between an operable position and an anti-mistouch position, and when the second operating member is located at the anti-mistouch position, the second operating member abuts against the housing and stops the first operating member.
However, Yang teaches wherein a snap release module (110) further comprises a second operating member (1171), the second operating member (1171) is assembled between the first operating member (117) and the housing (100), the second operating member (1171) releasing position”) and an anti-mistouch position (“locking position”) (see Figures 6-8), and when the second operating member (1171) is located at the anti-mistouch position (“locking position”), the second operating member (1171) abuts against the housing (100) and stops the first operating member (117) (see Column 7, lines 42-67; Column 8, lines 1-27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the operating structure of Chang to include the safety element of Yang. Doing so would have ensure the first operating member of Chang was not incidentally actuated, preventing the electronic device from being incidentally released from the accommodation slot. 
Regarding claim 14, Chang in view of Yang electronic device according to claim 13, and further discloses (in Yang) wherein the second operating member (1171) comprises an operating part (1171a), the first operating member (117) is provided with a through groove (Figures 6-8, channel in 117 allowing 1171 to travel in Y direction), and the operating part (1171a) correspondingly passes through and slides in the through groove (channel in 117 allowing 1171 to travel in Y direction).
Regarding claim 15, Chang in view of Yang teaches the electronic device according to claim 13, and further teaches (in Yang) wherein the second operating member (1171) further comprises a protruding part (1171b) protruding toward the accommodation slot (slot in 102), the housing (103 of 100) is provided with a first opening groove (channel located below limiting members, see figure above and Figures 6-8) and second opening groove (1031), the first opening groove (channel below limiting members, see figure above and Figures 6-8) extends X direction), and the second opening groove (1031) extends along the second axial direction (Y direction between limiting members; see Figures 6-8), the protruding part (1171b) passes through and slides in the first opening groove (channel below limiting members, see figure above and Figures 6 and 8) or the second opening groove (1031; see Figure 7), when the second operating member (1171) is located at the operable position (see Figures 6 and 8), the second operating member (1171) slides in the first opening groove (channel located below limiting structures; see Figures 6 and 8), and when the second operating member (1171) is located at the anti-mistouch position (see Figure 7), the second operating member (1171) slides to the second opening groove (1131; see Figure 7).
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 claims the electronic device according to claim 2, wherein the stop member comprises a body, a first elastic component, and a second elastic component, the body comprises an accommodating space, the first elastic component abuts between the body and the second housing, to provide a first elastic force to the body, the positioning column and the second elastic component are assembled in the accommodating space, and the second elastic component abuts between the body and the positioning column, to provide a second elastic force to the positioning column, so that the positioning column is able to protrude from or to be accommodated in the accommodating space of the body.
40) comprises a body (41), a first elastic component (42), wherein the first elastic component (43) abuts between the body (bottom of 411) and the second housing (121), to provide a first elastic force to the body (bottom of 411) (see Figure 3b), but does not disclose a second elastic component, wherein the body comprises an accommodating space, the positioning column and the second elastic component are assembled in the accommodating space, and the second elastic component abuts between the body and the positioning column, to provide a second elastic force to the positioning column, so that the positioning column is able to protrude from or to be accommodated in the accommodating space of the body.
Claim 10 claims the electronic device according to claim 9, wherein the stop member comprises a positioning column, a body, a first elastic component, and a second elastic component, the body comprises an accommodating space, the first elastic component abuts between the body and the housing, to provide a first elastic force to the body, the positioning column and the second elastic component are assembled in the accommodating space, and the second elastic component abuts between the body and the positioning column, to provide a second elastic force to the positioning column, so that the positioning column is able to protrude from or to be accommodated in the accommodating space of the body.
Chang discloses wherein the stop member (40) comprises a body (41), a first elastic component (42), wherein the first elastic component (43) abuts between the body (bottom of 411) and the second housing (121), to provide a first elastic force to the body (bottom of 411) (see Figure 3b), but does not disclose a second elastic component, the positioning column and the second elastic component are assembled in the accommodating space, and the second 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (US Publication No. 2017/0285693), Yang (US Patent No. 9,047,049), Weng (US Publication No. 2003/0231465) and Huang (US Patent No. 7,599,178) disclose dockings stations with accommodating slots comprising hooking members and trigger mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571) 272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841